Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 1 of 11 - Page ID#: 269



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


JERRY L. LYNN,                         )
                                       )
     Plaintiff,                        )              Civil Case No.
                                       )              5:20-cv-377-JMH
v.                                     )
                                       )            MEMORANDUM OPINION
TEXAS EASTERN TRANSMISSION,            )                AND ORDER
LP, et al.,                            )
                                       )
     Defendants.                       )

                                     ***

     This matter comes before the Court on Defendant NDT Global,

LLC’s (“NDT Global”) Motion to Dismiss [DE 11] pursuant to Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6) for alleged lack of

personal jurisdiction and failure to state a claim upon which

relief can be granted. In addition to NDT Global’s request for

relief, Plaintiff Jerry L. Lynn, moves the Court to remand this

case to the Lincoln Circuit Court. [DE 12]. The Court will deny

NDT Global’s Motion to Dismiss [DE 11] without prejudice and grant

Plaintiff’s Motion to Remand to State Court [DE 12].

                                 I. DISCUSSION

     This case arises from an August 1, 2019, pipeline explosion.

Plaintiff initially filed his Complaint [DE 1-1, at 7-26] on July

31, 2020, in the Lincoln Circuit Court, against Defendants Texas

Eastern   Transmission,     LP    (“TETLP”),     Spectra   Energy   Operating

Company, LLC, Spectra Energy Transmission Resources, LLC, Spectra
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 2 of 11 - Page ID#: 270



Energy Transmission Services, LLC, Spectra Energy Corp., Enbridge

(U.S.) Inc., NDT Systems & Services (America), Inc., NDT Services

& Systems, LLC, NDT Global, LLC, Unknown Danville Compressor

Station    Operator(s)    (“the    Operator”),      and   Unknown    Corporate

Defendants.

     On August 3, 2020, Plaintiff filed his First Amended Complaint

[DE 1-1, at 28-47] in Lincoln Circuit Court, which added Defendant

Michael B. Clem. However, on September 4, 2020, TETLP filed a

Notice of Removal [DE 1] in this Court arguing Clem, the Operator,

and the Unknown Corporate Defendants were fraudulently joined to

destroy diversity. Aside from Plaintiff, Clem, the Operator, and

the Unknown Corporate Defendants, no other party is alleged to be

a Kentucky resident or citizen, to be incorporated in Kentucky, or

to have a principal place of business in Kentucky, so the joinder

question is crucial to the determination of whether complete

diversity exists to give this Court jurisdiction over this matter.

                           A. MOTION TO DISMISS

     The Court agrees with Plaintiff and Defendants TETLP, Spectra

Energy    Operating    Company,    LLC,      Spectra   Energy     Transmission

Resources, LLC, Spectra Energy Transmission Services, LLC, Spectra

Energy    Corp.,   Enbridge   (U.S.)       Inc.   (collectively     the   “TETLP

Defendants”), see [DE 15; DE 16], that NDT Global’s Motion to

Dismiss [DE 11] was filed prematurely and will, therefore, be

denied without prejudice. See Allen v. Ferguson, 791 F.2d 611,

                                       2
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 3 of 11 - Page ID#: 271



614-16 (7th Cir. 1986) (finding that a district court erred in

deciding a defendant’s motion to dismiss for want of personal

jurisdiction     before    determining      whether    complete     diversity

existed); Walker v. Philip Morris USA, Inc., 443 F. App’x 946 (6th

Cir. 2011) (finding that in denying the plaintiff’s motion to

remand to state court and granting the defendants’ motions to

dismiss, the district court had, in essence, decided there were no

genuine issues of material fact prior to the parties participating

in discovery). If the Court were to decide that complete diversity

does not exist, it would lack subject matter jurisdiction to

address the merits of Plaintiff’s claim under Rule 12(b)(6). See

Walker, 443 F. App’x at 956 (“Because there was no fraudulent

joinder, there was no diversity. Thus, the district court lacked

subject matter jurisdiction to address the merits of Plaintiffs'

claim.”). NDT Global utilizes an attached Affidavit [DE 11-1] from

its Vice President, Thomas Redlinger, to attempt to show that NDT

Global   has   never   owned,   controlled,     operated,    supervised,     or

maintained any natural gas pipeline in Kentucky, including the

pipeline that is presently at issue, as Plaintiff alleges. See [DE

11]. However, as Plaintiff correctly asserts, discovery is needed

before NDT Global’s arguments regarding its connection, or lack

thereof, to the pipeline can be proved or disproved. [DE 15, at

4]; see also Walker, 443 F. App’x at 956 (“In rejecting Plaintiffs'

evidence as insufficient to overcome the Kentucky Defendants'

                                       3
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 4 of 11 - Page ID#: 272



affidavits, the court . . . inquired whether Plaintiffs had

adequate evidentiary support for their claim, the traditional Rule

56 inquiry. But Rule 56 motions for summary judgment are decided

after discovery, not shortly after filing.”). While the TETLP

Defendants “believe that complete diversity exists in this case,”

they “echo Plaintiff’s objection that the parties have not had the

opportunity to explore the assertions in NDT Global’s Motion to

Dismiss.” [DE 16, at 2]. For the forgoing reasons, the Court will

deny NDT Global’s Motion to Dismiss [DE 11] without prejudice and

consider Plaintiff’s Motion to Remand [DE 12].

                           B. MOTION TO REMAND

     Plaintiff argues that the Court should remand this matter to

the Lincoln Circuit Court because Clem, the Operator, and Unknown

Corporate Defendants were not fraudulently joined and complete

diversity does not exist. See [DE 12-1].

     Federal courts have limited jurisdiction. Gross v. Hougland,

712 F.2d 1034, 1036 (6th Cir. 1983). If there are any doubts as to

whether   federal    jurisdiction     exists,    the   decision    should    be

construed in favor of remanding the matter to state court. Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941); Cole v. Great

Atlantic & Pacific Tea Co., 728 F. Supp. 1305, 1307 (E.D. Ky. 1990)

(citations omitted); Allen v. Frasure Creek Mining Co., Civil No:

12-110-GFVT, 2012 WL 12924816, at *1 (E.D. Ky. Sept. 19, 2012).

In determining whether to remand a case to state court, courts

                                       4
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 5 of 11 - Page ID#: 273



must consider whether federal jurisdiction existed at the time the

removing party filed the notice of removal. Ahearn v. Charter Twp.

of Bloomfield, 100 F.3d 451, 453 (6th Cir. 1996).

     “A defendant may remove a civil action brought in state court

to federal court only if the action is one over which the federal

court could have exercised original jurisdiction.” Allen, 2012 WL

12924816, at *1 (citing 28 U.S.C. §§ 1441, 1446). District courts

have original diversity jurisdiction over all civil actions where

“the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of

different states.” 28 U.S.C. § 1332(a)(1). Diversity jurisdiction

requires that “‘all parties on one side of the litigation [must

be] of a different citizenship from all parties to the other side

of the litigation.’” Coyne v. Amer. Tobacco Co., 183 F.3d 488, 492

(6th Cir. 1999) (citations omitted); see also Lincoln Property Co.

v. Roche, 546 U.S. 81, 89 (2005). The burden of establishing the

right to removal is on the removing party. See Coyne, 183 F.3d at

493. “Section 1441 provides that ‘the citizenship of defendants

sued under fictitious names shall be disregarded,’ 28 U.S.C. §

1441(a), unless the ‘‘complaint provide[s] a description of a

fictitious defendant in such a way that his identity could not be

reasonably questioned.’’” Allen, 2012 WL 12924816, at *2 (quoting

Harrison v. Allstate Indem. Co., 2012 WL 1029437, at * 2 (E.D. Ky.

2012) (quoting Musial, 2008 WL 2559300, at *3)).

                                       5
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 6 of 11 - Page ID#: 274



      Here,    Plaintiff’s   descriptions      of   the    Operator       and   the

Unknown   Corporate    Defendants     are   such    that    the   individuals’

identities can be reasonably questioned. Regarding the Operator,

the Operator at TETLP’s Danville Compressor Station may have closed

the valve the day of the explosion, but it is also possible that

other personnel may have closed the valve. Plaintiff’s own Amended

Complaint [DE 1-1] specifies, “Personnel at the Danville, Kentucky

compressor station, including but not limited to the Defendant,

Michael B. Clem, and/or the Unknown Danville Compressor Station

Operator(s), eventually closed the Pipeline discharge valve at the

Danville compressor station located about 3.5 miles from the site

of the explosion.” [DE 1-1, at 35]. The fact that the person who

closed the valve could have been the Operator or other personnel

at the Danville Compressor Station, including Clem, leaves the

identity of the fictitious Operator too ambiguous for purposes of

diversity jurisdiction.

      Moreover, while it might be reasonable to infer that a TETLP

employee who works in a central Kentucky city, like Danville, is

a   resident    of   Kentucky,   Section     1441(a)      requires    a    strict

interpretation, so the Operator must be disregarded for purposes

of diversity jurisdiction. See Allen, 2012 WL 12924816, at *2

(citing Alexander v. Electronic Data Systems Corp., 13 F.3d 940,

948 (6th Cir. 1994); Curry v. U.S. Bulk Transp., Inc., 462 F.3d

536, 539 (6th Cir. 2006) (“Although asserting that the employees

                                       6
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 7 of 11 - Page ID#: 275



are residents of Kentucky might be a reasonable inference to draw

from the facts included in the complaint, Section 1441(a) compels

strict interpretation and consequently the unknown agents shall be

disregarded for purposes of diversity jurisdiction.”)). The Court

cannot presume that someone working on a jobsite in Kentucky on

one specific day is a resident and citizen of Kentucky. Plaintiff’s

claims against the Unknown Corporate Defendants also fail to

adequately    describe     their    identities,     as    Plaintiff     merely

describes them as follows:

     The Unknown Corporate Defendants are upon information
     and belief Kentucky corporations or limited liability
     companies, or foreign corporations and limited liability
     companies, who have participated in the installation,
     maintenance, repair, and/or inspection of the Pipeline
     which is the subject of this litigation. These Unknown
     Corporate Defendants will be more accurately named once
     the identities of the same can be more discovered through
     discovery. Registered Agent for Service of Process is
     unknown at this time.

[DE 1-1, at 32-33]. Therefore, the Court will not consider the

Operator or the Unknown Corporate Defendants when making its

determination on diversity jurisdiction.

     Now, the Court turns its attention to Clem, the only properly

identified Defendant whose inclusion in this matter allegedly

results in a lack of complete diversity necessitating a remand to

Lincoln Circuit Court. In Plaintiff’s Amended Complaint [DE 1-1 at

28-47], he claims the following:

     Michael B. Clem, is a Kentucky citizen and resident and
     to the best of Plaintiff’s knowledge and belief is and

                                       7
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 8 of 11 - Page ID#: 276



     was an employee and/or agent of Texas Eastern
     Transmission, LP and the other named corporate
     Defendants . . . [and] the acts and/or omissions of
     Michael B. Clem, as an employee and agent of Texas
     Eastern Transmission, LP and/or the other named
     corporate Defendants, contributed to the injuries and
     damages sustained by Plaintiffs [sic], including but not
     limited to the operation of the pipeline discharge valve
     of the pressurized onshore gas pipeline system that is
     the subject of this litigation.

[id. at 31-32]. Plaintiff’s Amended Complaint further alleges that

Clem’s   “negligent,    grossly    negligent,     wanton    and/or   reckless

actions . . . contributed to the injuries and damages sustained by

the Plaintiff,” id. at 33, and “[t]hat the doctrine of respondeat

superior applies to Defendants for the negligent, reckless, and/or

intentional acts and/or failure to act of their employees,” such

as Clem, id. at 42-43.

                          1. FRAUDULENT JOINDER

     The TETLP Defendants argue Plaintiff’s request for the Court

to remand this matter to Lincoln Circuit Court must be denied

because “Plaintiff has not stated a colorable claim against Michael

Clem or the Unknown Operators under Kentucky Law.” [DE 17, at 8].

For reasons stated previously herein, Plaintiff’s claims against

the Operator have no bearing on the Court’s determination of

whether to remand this case, so the Court need not consider them.

     A non-diverse defendant who is fraudulently joined to an

action “will not defeat removal on diversity grounds.” Coyne, 183

F.3d at 493 (citing Alexander, 13 F.3d 940 at 949). “To prove


                                       8
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 9 of 11 - Page ID#: 277



fraudulent joinder, the removing party must present sufficient

evidence that a plaintiff could not have established a cause of

action   against   non-diverse     defendants       under    state   law.”    Id.

“However, if there is a colorable basis for predicting that a

plaintiff may recover against non-diverse defendants, this Court

must remand the action to state court.” Id.; see also Smith v.

Wyeth Inc., 488 F. Supp. 2d 625, 627 (W.D. Ky. 2007 (quoting

Alexander, 13 F.3d at 949) (“A defendant is fraudulently joined if

there is ‘no reasonable basis for predicting that state law might

impose   liability    on   the   facts       involved.’”).   This    Court   must

“resolve ‘all disputed questions of fact and ambiguities in the

controlling . . . state law in favor of the non removing party.’”

Coyne, 183 F.3d at 493 (quoting Alexander, 13 F.3d at 949). “All

doubts as to the propriety of removal are resolved in favor of

remand.” Id.

     Here, the TETLP Defendants argue, “[t]he facts released to

date by the NTSB about the incident, however, demonstrate that the

Improper Defendants could not have proximately caused Plaintiff’s

injuries,” meaning Plaintiff cannot show that Clem’s acts or

omissions amount to a colorable claim of negligence. [DE 17, at

10]. To support this argument, the TETLP Defendants assert that

the Court can take judicial notice of the NTSB’s Preliminary Report

[DE 17-1] and attempt to use “facts” within the NTSB’s Preliminary

Report to show that Clem’s acts and omissions cannot establish

                                         9
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 10 of 11 - Page ID#: 278



proximate cause. Id. Indeed, the Court can, and will, take judicial

notice of the existence of the NTSB’s Preliminary Report [DE 17-

1], but it can only take judicial notice of its contents, insofar

as    they     “‘prove   facts   whose       accuracy     cannot     be   reasonably

questioned.’” Ashland Inc. v. Oppenheimer & Co., Inc., 689 F. Supp.

2d 874, 881 (E.D. Ky. 2010) (quoting In re Cardinal Health, Inc.

Sec. Litigs., 426 F. Supp. 2d 688, 712 (S.D. Ohio 2006)). “The

court    may    judicially   notice      a    fact     that   is   not    subject   to

reasonable dispute because it: (1) is generally known within the

trial court’s territorial jurisdiction; or (2) can be accurately

and     readily    determined    from        sources    whose      accuracy    cannot

reasonably be questioned.” Fed. R. Evid. 201(b).

       Notably, the NTSB’s Preliminary Report [DE 17-1] and the TETLP

Defendants’ arguments stemming therefrom are not only reasonably

disputed, but Plaintiff has not even had the opportunity to gather

his own evidence to adequately dispute them because discovery has

not commenced in this action. Moreover, the NTSB’s Preliminary

Report [DE 17-1] is just that: a preliminary report. The NTSB’s

Preliminary Report [DE 17-1] is, therefore, not finalized, as the

investigation       is   still   ongoing,        and     clearly     states,     “The

information in this report is preliminary and will either be

supplemented or corrected during the course of the investigation.”

[DE 13-1, at 2 (emphasis added)]. Accordingly, the Court will not

take judicial notice of the contents of the NTSB’s Preliminary

                                         10
Case: 5:20-cv-00377-JMH Doc #: 24 Filed: 07/30/21 Page: 11 of 11 - Page ID#: 279



Report [DE 17-1] because the contents, and their finality, can

reasonably be questioned. Since the TETLP’s arguments rebuking

Plaintiff’s claim against Clem rest on the NTSB’s Preliminary

Report’s [DE 17-1] contents, the Court will find that Plaintiff

has   a   colorable   basis   for   his     claim   against   Clem   and   grant

Plaintiff’s Motion to Remand [DE 12].

                               II. CONCLUSION

      The Court, having considered the matters fully, and being

otherwise sufficiently advised,

      IT IS ORDERED as follows:

      (1) Defendant NDT Global, LLC’s (“NDT Global”) Motion to

Dismiss [DE 11] is DENIED WITHOUT PREJUDICE;

      (2) Plaintiff’s Motion to Remand to State Court [DE 12] is

GRANTED; and

      (3) Pursuant to 28 U.S.C. § 1447(c), the Clerk of Court shall

mail a certified copy of this order to the Lincoln Circuit Court

Clerk.

      This 30th day of July, 2021.




                                       11
